DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4-6, and 9-10 allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 6 recite or similarly recite, inter alia,
“…wherein the step of comparing the strength of the first vibration signal with the strength of the second vibration signal according to a preset method, and determining whether the subject is snoring according to a comparison result comprises: 
respectively processing strength integration of the first vibration signal and strength integration of the second vibration signal, and comparing the strength integration of the first vibration signal with the strength integration of the second vibration signal, and then determining whether the subject is snoring according to the comparison result, or 
calculating ratio of the strength of the first vibration signal and the strength of the second vibration signal, and comparing the obtained ratio with a presetAttorney Docket No.:YL-1US0003 threshold stored in the memory, and determining whether the subject is snoring according to a comparison result, and wherein the specified frequency range is 200Hz~300Hz, and the preset threshold is equal to 1.5 or 0.67.”
The closest references found during Examiner’s search of the prior art were US 8,365,729 B2 to Alder et al. (“Alder”) and US 2011/0190594 A1 to Heit et al. (“Heit”). However, neither of these references, alone or in combination with one another or any other prior art reference, anticipates or renders obvious the inventions of claims 1 and 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081.  The examiner can normally be reached on M-F, 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC J MESSERSMITH/Primary Examiner, Art Unit 3791